ALAN R. SCHWARTZ, Circuit Judge.
The information in this case charged violations of Dade County Code §21-43 which provides that
“It shall be unlawful for any person to promote, deliver or possess with the intent to promote or deliver materials, instruments or devices whose sole or primary purpose is for the torture of human beings or animals.”
The trial judge dismissed the information on the ground that the ordinance was facially and unconstitutionally vague. This determination was erroneous.
The terms of the ordinance are, in this court’s view, more than sufficient to place a reasonable person on notice of the conduct it proscribes and surely do not require “persons of ordinary intelligence [to] guess at its meaning . . .” Nothing more is required to sustain the propriety of the provision in question. In re Beverly, 342 So.2d 481, 484 (Fla. 1977); State v. Barquet, 262 So.2d 431 (Fla. 1972); United States v. Alfonso, 552 F.2d 605 (5th Cir. 1977).
Accordingly, the judgment below is reversed and the cause remanded with directions to reinstate the information.